UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-2220


APRIL SUMMERLIN,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cv-00148-LHT)


Submitted:   January 26, 2011             Decided:   February 11, 2011


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant.       Edward R. Ryan, United States
Attorney, Joseph E. Dunn, Special Assistant United States
Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            April     Summerlin      appeals    the   district    court’s    order

granting summary judgment to the Commissioner in this action

challenging     the    denial   of    disability      insurance   benefits     and

supplemental security income.            We have reviewed the record and

find   no   reversible    error.        Accordingly,      we   affirm   for    the

reasons stated by the district court.                 Summerlin v. Comm’r of

Social Security, No. 1:08-cv-00148-LHT (W.D.N.C. Aug. 27, 2009).

We   dispense   with    oral    argument       because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2